Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered; wherein:
claims 1, 4, 11, 13, 17, and 20 have been amended; 
claims 2, 3, 5, 18, and 19 have been canceled; and
new claims 21 – 25 are added. 

DETAILED ACTION
Claims 1, 4, 6 – 17, and 20 – 25 remain pending and have been examined.

Response to Amendment
Claim objections for claims 17 – 20 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but are moot in view of the new grounds of rejection as necessitated by amendments.  See Moshir et al. (Pub. No. US 2005/0257214 A1), art being made of record.

Claim Objections
Claims 1, 4, 6 – 10, 17, and 20 – 25 are objected to because of the following informalities:  
Claim 1
	Line 4; change “a computing device” to --the computing device--.
Claims 4 and 6 – 10
	These claims are dependent claims of claim 1 either directly or indirectly; therefore, they inherit the issues of claim 1.
Claim 17
	Line 23; change “a firmware update package” to --the firmware update package --.
Claim 21
	Last line; change “a capsule” to --the capsule--.
Claim 25
	Line 3; change “a capsule” to --the capsule--.
Claims 20 and 22 – 24
	These claims are dependent claims of claim 17 either directly or indirectly; therefore, they inherit the issues of claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, 13, 15, 17, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshir et al. (Pub. No. US 2005/0257214 A1; hereinafter Moshir.) 

Claim 1
Moshir teaches a method for deploying firmware updates on a computing device (Moshir; Fig. 2, [0027] In operation, the update agent 204 of Target1 202 checks its update list 224 at the onsite or offsite update server 220 to see if a new package should be installed…) that includes an operating system (OS) (Moshir; [0047 – 0048] As shown in FIG. 1, computer networks 100 such as secure computer networks 102, 104… A given network 100 may include Novell Netware network operating system software…), the method comprising: 
receiving, at an agent executing on the computing device, a firmware update package executable at a computing device (Moshir; Fig. 5, [0114] The target computer 500 also contains an update agent 508…; [0116] The update agent of target computer 500 contacts the update server 528 to determine if there is work for the agent 508 to do. The update server 528 determines this by analyzing an agent's update list queue 536. This update list 536 contains, at a minimum, a software location reference 538, but can also contain a date 540 that indicates the earliest date that the software package 554 can be installed…; [0119] … the update agent can ask the update server 528 to retrieve the package…), the firmware update package executable including a firmware update utility and a firmware update package (Moshir; Fig. 5, [0116] …The types of software 554 that can be updated comprise, without restriction, patch files 556 that update a currently installed software application on the target computer, data files 558, script files 562 (utility), new application files 564…); 
initiating, by the agent, execution of the firmware update package executable to thereby cause the firmware update utility to be launched on the computing device (Moshir; Fig. 2, [0027] …If so, the update agent 204 attempts to install the software patch directly from the update server 220. If not, the update agent 204 attempts to install the software patch directly from the package computer location 232…; Fig. 5, [0128] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…), execute script before update agent installs update package; 
providing, by the firmware update utility that has been launched on the computing device and prior to delivering the firmware update package to an OS-provided update framework (Moshir; [0113] …Different target computers within a network may run on different platforms; for instance, some may be Windows machines…; [0114] The target computer 500 also contains an update agent 508…) update in Windows machine [Wingdings font/0xE0] Windows update framework, control functionality for the deployment of one or more firmware updates contained in the firmware update package the control functionality (Moshir; Fig. 5, [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…) including one or more of:
displaying a user interface on the computing device (Moshir; [0128 – 0131] …Else, alert outside administration that an error has occurred (inherently display UI), and terminate.);
executing one or more scripts before delivering the firmware update package to the OS-provided update framework (Moshir; Fig. 5, [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…; script executes; utility control functionality executes before update agent installs update package.); or
performing one or more prerequisite checks before delivering the firmware update package to the OS-provided update framework (Moshir; [0128 – 0131] …Check for available disk space (prerequisite).
If disk space available greater than ValueX (where ValueX=room needed for install plus a buffer) then start the install…); and
after providing the control functionality (Moshir; [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install)…), delivering, by the firmware update utility, the firmware update package to the OS-provided update framework to thereby cause the one or more firmware updates to be conveyed from an OS context to a pre-boot context on the computing device only after providing the control functionality (Moshir; [0027] In operation, the update agent 204 of Target1 202 checks its update list 224 at the onsite or offsite update server 220 to see if a new package should be installed. If one is there, the update agent 204 checks to see if the package is already in memory on the update server 220. If so, the update agent 204 attempts to install the software patch directly from the update server 220. If not, the update agent 204 attempts to install the software patch directly from the package computer location 232…), update agent installs software package after script checks for disk space. And, no rebooting the computing device.

Claim 9
Moshir also teaches creating, by an update provider, the firmware update package executable (Moshir; [0295] … The agent will detect this case when it tries to retrieve a module for a package that is on the vendor's site…; [0169] … For example, if a Microsoft Office 2000 SRI package is created…; package was created.)

Claim 11
Moshir teaches one or more computer storage media storing computer executable instructions which when executed implement a method for deploying firmware updates on a computing device, the method comprising (Moshir; [0053] …Thus, the medium tangibly embodies a program, functions, and/or instructions that are executable by the servers and/or network client computers and/or individual computers to perform updating…): 
creating, by an update provider, a firmware update package executable (Moshir; [0295] … The agent will detect this case when it tries to retrieve a module for a package that is on the vendor's site…; [0169] … For example, if a Microsoft Office 2000 SRI package is created…; package was created) that includes a firmware update utility and a firmware update package (Moshir; Fig. 5, [0116] …The types of software 554 that can be updated comprise, without restriction, patch files 556 that update a currently installed software application on the target computer, data files 558, script files 562 (utility), new application files 564…);
delivering the firmware update package executable to an agent that is executing on a computing device (Moshir; Fig. 5, [0114] The target computer 500 also contains an update agent 508…; [0116] The update agent of target computer 500 contacts the update server 528 to determine if there is work for the agent 508 to do. The update server 528 determines this by analyzing an agent's update list queue 536. This update list 536 contains, at a minimum, a software location reference 538, but can also contain a date 540 that indicates the earliest date that the software package 554 can be installed…; [0119] …the update agent can ask the update server 528 to retrieve the package…);
initiating, by the agent on the computing device, execution of the firmware update package executable thereby cause the firmware update utility to be launched on the computing device (Moshir; Fig. 2, [0027] …If so, the update agent 204 attempts to install the software patch directly from the update server 220. If not, the update agent 204 attempts to install the software patch directly from the package computer location 232…; Fig. 5, [0128] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…), execute script before update agent installs update package; 
providing, by the firmware update utility that has been launched on the computing device and prior to delivering the firmware update package to an OS-provided update framework (Moshir; [0113] …Different target computers within a network may run on different platforms; for instance, some may be Windows machines…; [0114] The target computer 500 also contains an update agent 508…), control functionality for the deployment of one or more firmware updates contained in the firmware update package (Moshir; Fig. 5, [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…), the control functionality including one or more of:
displaying a user interface on the computing device (Moshir; [0128 – 0131] …Else, alert (inherently displays UI) outside administration that an error has occurred, and terminate.);
executing one or more scripts before delivering the firmware update package to the OS-provided update framework (Moshir; Fig. 5, [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…; script executes; utility control functionality executes before update agent installs update package); or
performing one or more prerequisite checks before delivering the firmware update package to the OS-provided update framework (Moshir; [0128 – 0131] …Check for available disk space (prerequisite).
If disk space available greater than ValueX (where ValueX=room needed for install plus a buffer) then start the install…); and
after providing the control functionality (Moshir; [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) …), delivering, by the firmware update utility, the firmware update package to the OS-provided update framework to thereby cause the one or more firmware updates to be conveyed from an OS context to a pre-boot context on the computing device only after providing the control functionality (Moshir; [0027] In operation, the update agent 204 of Target1 202 checks its update list 224 at the onsite or offsite update server 220 to see if a new package should be installed. If one is there, the update agent 204 checks to see if the package is already in memory on the update server 220. If so, the update agent 204 attempts to install the software patch directly from the update server 220. If not, the update agent 204 attempts to install the software patch directly from the package computer location 232…), update agent installs software package after script checks for disk space. And, no rebooting the computing device.

Claim 13
Moshir also teaches the control functionality includes: 
displaying the user interface on the computing device (Moshir; [0128 – 0131] …Else, alert (inherently displays UI) outside administration that an error has occurred, and terminate.);
executing the one or more scripts (Moshir; Fig. 5, [0128 – 0131] One implementation of the invention allows scripts 562 (utility) to be run before (pre-install) and after (post-install) the package installation…; script executes); and
performing the one or more prerequisite checks (Moshir; [0128 – 0131] …Check for available disk space (prerequisite).
If disk space available greater than ValueX (where ValueX=room needed for install plus a buffer) then start the install…)

Claim 15
Moshir also teaches the firmware update utility does not include a kernel-mode driver (Moshir; [0116] … The types of software 554 that can be updated comprise, without restriction, patch files 556 that update a currently installed software application on the target computer, data files 558, script files 562 (firmware update utility, NOT a kernel mode driver), new application files 564, executable files, 560 and updates to the update agent file itself 566.)

Claim 17
This is a computing device version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Moshir also teaches a computing device comprising one or more processors; and computer storage media storing an operating system (OS) and computer executable instructions (Moshir; Fig. 1, [0047] … The computers 110 connected by the network for operation according to the invention may be workstations 114, laptop computers 112…)

Claim 20
This limitation is already discussed in claim 13; therefore, it is rejected for the same reasons.

Claim 24
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moshir in view of Bragulla et al. (Pub. No. US 2004/0078793 A1; hereinafter Bragulla.)

Claim 4
Moshir does not explicitly teach the one or more scripts are dynamically generated.
However, Bragulla teaches the one or more scripts are dynamically generated (Bragulla; [0031] The inventiveness is particularly evident in that an installation script is generated automatically and above all dynamically; the new package is augmented with specific target system information, so that optimized and in particular time-optimized installation on the relevant target system is possible without further system parameters having to be requested and/or processed during the installation…)  
Moshir and Bragulla are in the same analogous art as they are in the same field of endeavor, installing software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Bragulla teachings into Moshir invention to give Moshir ability to creating a script for software installation as the scripts for performing the installation as disclosed by Bragulla ([0024].)

Claim 14
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moshir in view of Fallon et al. (Pub. No. US 2012/0124568 A1; hereinafter Fallon.)

Claim 6
Moshir does not explicitly teach the firmware update package includes a capsule that contains the one or more firmware updates.
However, Fallon teaches the firmware update package includes a capsule that contains the one or more firmware updates (Fallon; Fig. 5, [0069] …As shown, FIG. 5 includes a firmware installation package 316, the firmware utility 500, the firmware file group 318 (capsule) which may include different versions of the boot load firmware 501, and different version of the application firmware 502 and 503 corresponding to different models of the UPS or different components located in the UPS…) 
Moshir and Fallon are in the same analogous art as they are in the same field of endeavor, updating firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fallon teachings into Moshir invention to give Moshir allow Moshir to package multiple versions of firmware together as suggested by Fallon (Fig. 5 & [0069].)

Claim 21
This limitation is already discussed in claim 6 above; therefore, it is rejected for the same reasons.

Claims 7, 8, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moshir in view of Sorresso et al. (Pub. No. US 2017/0255775 A1; hereinafter Sorresso.)

Claim 7
Moshir teaches [ an OS provider (Moshir; [0048] … NT, WINDOWS 95, WINDOWS 98, WINDOWS 2000, WINDOWS ME, WINDOWS XP and LAN MANAGER are trademarks of Microsoft Corporation…) and the firmware update utility wraps thefirmware update package (Moshir; [0116] … The types of software 554 that can be updated comprise, without restriction, patch files 556 that update a currently installed software application on the target computer, data files 558, script files 562…)
However, Moshir does not explicitly teach the firmware update package is signed by an OS provider.
However, Sorresso teaches the firmware update package is signed by an OS provider (Sorresso; Fig. 1, [0027] The third party apps 35 can be a collection of one or more third party applications that can be signed by a certificate from a trusted authority such as a vendor of the operating system 21…There are numerous ways in which an app can be signed with a certificate in order to ensure its authenticity. For example, a developer (a third party) who is preparing the software for the third party app can obtain a certificate from a vendor of the operating system or device or app store or some other trusted authority…)
Moshir and Sorresso are in the same analogous art as they are in the same field of endeavor, managing software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Sorresso teachings into Moshir invention to have OS vendor sign and certify application as disclosed by Sorresso ([0027].)

Claim 8
Moshir also teaches the OS provider is Microsoft (Moshir; [0048] … NT, WINDOWS 95, WINDOWS 98, WINDOWS 2000, WINDOWS ME, WINDOWS XP and LAN MANAGER are trademarks of Microsoft Corporation…) and the OS- provided update framework is Windows Update (Moshir; [0113] …Different target computers within a network may run on different platforms; for instance, some may be Windows machines…; [0114] The target computer 500 also contains an update agent 508…) update in Windows machine [Wingdings font/0xE0] Windows update framework.

Claim 16
Sorresso teaches the firmware update package is signed by an OS provider (Sorresso; Fig. 1, [0027] The third party apps 35 can be a collection of one or more third party applications that can be signed by a certificate from a trusted authority such as a vendor of the operating system 21…There are numerous ways in which an app can be signed with a certificate in order to ensure its authenticity. For example, a developer (a third party) who is preparing the software for the third party app can obtain a certificate from a vendor of the operating system or device or app store or some other trusted authority…) The motivation for incorporating Sorresso into Moshir is the same as motivation in claim 7.

Claim 22
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claim 23
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claims 10, 12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moshir in view of Fallon and Sorresso.

Claim 10
Moshir teaches receiving thefirmware update package from the provider (Moshir; [0295] … The agent will detect this case when it tries to retrieve a module for a package that is on the vendor's site…; [0169] … For example, if a Microsoft Office 2000 SRI package is created…; package was created.)
But, Moshir does not explicitly teach creating a capsule that contains the one or more firmware updates; creating the firmware update package that includes the capsule; wrapping the signed firmware update package with the firmware update utility
However, Fallon teaches 
creating a capsule that contains the one or more firmware updates (Fallon; Fig. 5, [0069] …FIG. 5 illustrates an example of such a system, including the firmware update installation package which the UPS manufacturer may provide (create) to the user 314 to update firmware on UPS. As shown, FIG. 5 includes a firmware installation package 316, the firmware utility 500, the firmware file group 318 (capsule) which may include different versions of the boot load firmware 501, and different version of the application firmware 502 and 503 corresponding to different models of the UPS or different components located in the UPS…); 
creating the firmware update package that includes the capsule (Fallon; Fig. 5, [0069] …FIG. 5 illustrates an example of such a system, including the firmware update installation package which the UPS manufacturer may provide (create) to the user 314 to update firmware on UPS.  As shown, FIG. 5 includes a firmware installation package 316, the firmware utility 500, the firmware file group 318 (capsule) which may include different versions of the boot load firmware 501, and different version of the application firmware 502 and 503 corresponding to different models of the UPS or different components located in the UPS…); 
wrapping thefirmware update package with the firmware update utility (Fallon; Fig. 5, [0069] …FIG. 5 illustrates an example of such a system, including the firmware update installation package which the UPS manufacturer may provide (create) to the user 314 to update firmware on UPS.  As shown, FIG. 5 includes a firmware installation package 316, the firmware utility 500, the firmware file group 318 (capsule) which may include different versions of the boot load firmware 501, and different version of the application firmware 502 and 503 corresponding to different models of the UPS or different components located in the UPS…) 
Moshir and Fallon are in the same analogous art as they are in the same field of endeavor, updating firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fallon teachings into Moshir invention to give Moshir allow Moshir to package multiple versions of firmware together as suggested by Fallon (Fig. 5 & [0069].)
But, Moshir and Fallon do not explicitly teach submitting the firmware update package to an OS provider for signing.
However, Sorresso teaches submitting the firmware update package to an OS provider for signing (Sorresso; Fig. 1, [0027] The third party apps 35 can be a collection of one or more third party applications that can be signed by a certificate from a trusted authority such as a vendor of the operating system 21…There are numerous ways in which an app can be signed with a certificate in order to ensure its authenticity. For example, a developer (a third party) who is preparing the software for the third party app can obtain a certificate from a vendor of the operating system or device or app store or some other trusted authority…)
Moshir, Fallon, and Sorresso are in the same analogous art as they are in the same field of endeavor, managing software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Sorresso teachings into Moshir/Fallon invention to have OS vendor sign and certify application as disclosed by Sorresso ([0027].)

Claim 12
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claim 25
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192